Exhibit 10.3

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of March 29,
2016, among ALLIANCE HEALTHCARE SERVICES, INC., a Delaware corporation
(“Company”), the Subsidiary Guarantors party hereto, the Lenders party hereto,
and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for Lenders
(in such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Company, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of June 3, 2013 (as amended, restated, amended and
restated, supplemented and/or otherwise modified to but not including the date
hereof, the “Credit Agreement”);

WHEREAS, the Investors desire to sell all or substantially all of their Voting
Stock of Company to THAIHOT Investment Company Limited (the “Sale”); and

WHEREAS, the parties hereto desire to make certain amendments to the Credit
Agreement as more fully set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement.

Effective on (and subject to the occurrence of) the Third Amendment Effective
Date (as defined below), the Credit Agreement is hereby amended in accordance
with this Section 1.

A. Section 1.1 of the Credit Agreement is hereby amended by adding in the
appropriate alphabetical order the following new definitions:

“Third Amendment” means Amendment No. 3 to Credit Agreement, dated as of the
Third Amendment Effective Date, among Company, the Subsidiary Guarantors party
thereto, the Lenders party thereto and the Administrative Agent.

“Third Amendment Effective Date” means March 29, 2016.

B. The definition of “Investors” in Section 1.1 of the Credit Agreement is
hereby replaced in its entirety as follows:

““Investors” means THAIHOT Investment Company Limited, a company organized under
the laws of the Cayman Islands.”

C. The definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby replaced in its entirety as follows:

““Loan Documents” means this Agreement, the Notes, the Letters of Credit (and
any applications for Letters of Credit), the Guaranties, the Collateral
Documents, the First Amendment, the Second Amendment, the Third Amendment, any
Incremental Loan Commitment Agreement (including, without limitation, the



--------------------------------------------------------------------------------

2013 Incremental Term Loan Commitment Agreement and the 2015 Incremental Term
Loan Commitment Agreement), any Refinancing Amendment or any Extension
Amendment.”

D. Section 2.4B(i)(b) of the Credit Agreement is hereby replaced in its entirety
as follows:

“(b) If the Company (x)(I) makes a voluntary prepayment of any Term Loan
pursuant to Section 2.4B(i)(a) or (II) prepays, refinances, substitutes or
replaces any Term Loan, in the case of each of clauses (x)(I) and (x)(II), in
connection with a Repricing Transaction, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, in each case (x) and (y) on or
prior to the date that is twelve months after the Third Amendment Effective
Date, then the Company shall pay to the Administrative Agent, for the ratable
account of each of the Lenders holding Term Loans immediately prior to the
consummation of such Repricing Transaction (including each Lender holding Term
Loans immediately prior to the consummation of such Repricing Transaction that
withholds its consent to such Repricing Transaction and is replaced as a
Terminated Lender under Section 2.10), (I) in the case of clause (x), a
prepayment premium equal to the 1.0% of the aggregate principal amount of the
Term Loans so prepaid, refinanced, substituted or replaced and (II) in the case
of clause (y), a fee equal to 1.0% of the aggregate principal amount of the
applicable Term Loans outstanding immediately prior to such amendment. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction (as applicable, the “Prepayment Fees”).”

SECTION 2. Acknowledgement and Consent.

Each Subsidiary Guarantor has read this Amendment and consents to the terms
hereof and hereby acknowledges and agrees that any Loan Document to which it is
a party shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
As of the date hereof, each Subsidiary Guarantor hereby acknowledges, confirms
and agrees to its obligations under each Loan Document executed by it, all
without offset, defense or counterclaim of any kind, nature or description
whatsoever. Each of Company and each Subsidiary Guarantor hereby acknowledges,
confirms and agrees that the Administrative Agent, for the benefit of the
Secured Parties, has and shall continue to have valid, enforceable and perfected
liens upon and security interests in the Collateral granted to (and perfected
by) the Administrative Agent pursuant to the Loan Documents. Each Subsidiary
Guarantor represents and warrants that all representations and warranties
contained in this Amendment and each Loan Document to which it is a party and
which are applicable to such Subsidiary Guarantor are true and correct in all
material respects on and as of the Third Amendment Effective Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true and correct in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, with respect to such representation and warranty the materiality
qualifier set forth above shall be disregarded for purposes of this Section 2.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the



--------------------------------------------------------------------------------

terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Subsidiary Guarantor to any future
amendments to the Credit Agreement as amended hereby.

SECTION 3. Conditions Precedent to Effectiveness.

A. This Amendment shall become effective on the date (the “Third Amendment
Effective Date”) when each of the following conditions shall have been
satisfied:

(i) Company, the Subsidiary Guarantors, the Administrative Agent and the
Requisite Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to the Administrative Agent;

(ii) the Administrative Agent shall have received from Company and each other
Loan Party the following:

(a) an officer’s certificate certifying that no amendments, modifications or
changes have been made to (x) the Certificate or Articles of Incorporation or
other appropriate organizational documents of such Loan Party and (y) the Bylaws
or similar organizational documents of such Loan Party, since such documents
were previously delivered to the Administrative Agent, together with a good
standing certificate from the Secretary of State of such Loan Party’s
jurisdiction of incorporation or formation each dated a recent date prior to the
Third Amendment Effective Date;

(b) resolutions of the Board of Directors or similar governing body of such Loan
Party (or other evidence reasonably satisfactory to the Administrative Agent)
approving and authorizing the execution, delivery and performance of this
Amendment and the Amended Credit Agreement (as defined below), certified as of
the Third Amendment Effective Date by the corporate secretary, an assistant
secretary or a Responsible Officer of such Loan Party as being in full force and
effect without modification or amendment; and

(c) signature and incumbency certificates of the officers of such Loan Party
executing this Amendment;

(iii) the representations and warranties contained in Section 5 of the Credit
Agreement and in the other Loan Documents shall be true and correct in all
material respects (or, in the case of any representation or warranty already
qualified by materiality, in all respects) on and as of the Third Amendment
Effective Date to the same extent as though made on and as of that date (except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (or, in the case of any representation
or warranty already qualified by materiality, in all respects) on and as of such
earlier date) and as if each reference in any such representation or warranty to
“this Agreement” or “the Credit Agreement” included reference to this Amendment
and to the Credit Agreement, as amended by this Amendment (the “Amended Credit
Agreement”);



--------------------------------------------------------------------------------

(iv) the Administrative Agent shall have received from Company an Officer’s
Certificate certifying that the Sale has been consummated or shall be
consummated substantially concurrently with this Amendment;

(v) the Administrative Agent shall have received an opinion of Latham & Watkins
LLP, special counsel to the Loan Parties, with respect to the enforceability of
the Amendment and the Amended Credit Agreement and corporate authorization of
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent;

(vi) the Administrative Agent shall have received at least three Business Days
prior to the Third Amendment Effective Date all documentation and other
information about the Investors (as defined in the Amended Credit Agreement)
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the PATRIOT ACT, that has been requested by the
Administrative Agent in writing at least six Business Days prior to the Third
Amendment Effective Date;

(vii) after giving effect to this Amendment, no Potential Event of Default or
Event of Default shall have occurred and be continuing; and

(viii) Company shall have paid (x) to Credit Suisse Securities (USA) LLC all
fees set forth in the Engagement Letter, dated as of November 4, 2015, between
Company and Credit Suisse Securities (USA) LLC within the time periods specified
therein, (y) to the Administrative Agent, for the ratable account of each Lender
that shall have executed this Amendment on or prior to 12:00 p.m. (New York
time) on December 21, 2015, an amendment fee of (1) 5.00% of the sum of the
outstanding aggregate principal amount of such Lenders’ Revolving Loan
Commitments and (2) 5.00% of the sum of the aggregate outstanding principal
amount of such Lenders’ Term Loans, in each case, as of the Third Amendment
Effective Date, and (z) to the Administrative Agent for the account of the
Administrative Agent all reasonable fees, expenses and other amounts payable to
the Administrative Agent in connection with this Amendment (including, without
limitation, all reasonable legal fees and expenses of White & Case LLP, counsel
to the Administrative Agent, to the extent an invoice has been provided to
Company prior to the Third Amendment Effective Date).

SECTION 4. Representations and Warranties. In order to induce the Lenders to
enter into this Amendment, Company hereby represents and warrants that: (a) all
of the representations and warranties set forth in Section 5 of the Credit
Agreement and in each of the other Loan Documents are true and correct in all
material respects (or, in the case of any representation or warranty already
qualified by materiality, in all respects) both immediately before and
immediately after the Third Amendment Effective Date, with the same effect as
though such representations and warranties had been made on and as of the Third
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct in all material
respects (or, in the case of any representation or warranty already qualified by
materiality, in all respects) as of such specific date) and as if each reference
in any such representation or warranty to “this Agreement” or “the Credit
Agreement” included reference to this Amendment and to the Amended Credit
Agreement, (b) after giving effect to this Amendment, no Potential Event of
Default or Event of Default shall have occurred and be continuing, (c) the
execution, delivery and performance by Company of this Amendment and the Amended
Credit Agreement do not conflict with material law or its Articles of
Incorporation or Bylaws (or equivalent constitutional documents) and (d) the
execution, delivery and performance by Company of this Amendment and the Amended
Credit Agreement have been duly authorized by all necessary corporate action
required on its part and each of this Amendment and the Amended Credit Agreement
is a legal, valid and binding obligation of Company enforceable against Company
in accordance with its terms



--------------------------------------------------------------------------------

except as the enforcement thereof may be subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

SECTION 5. Waiver of Defenses; and Release. This Amendment shall be limited
precisely as written and, except as expressly provided herein, shall not be
deemed or construed (i) to be a consent granted pursuant to, or a waiver,
amendment, modification or forbearance of, any term or condition of the Credit
Agreement, any other Loan Document or any of the instruments or agreements
referred to therein or a waiver of any Potential Event of Default or Event of
Default under the Credit Agreement, whether or not known to the Administrative
Agent or any of the Lenders, (ii) to prejudice any right or remedy which the
Administrative Agent or any of the Lenders may now have or have in the future
under or in connection with the Credit Agreement, any other Loan Document or any
of the instruments or agreements referred to therein, or (iii) as an agreement
by the Lenders to make any Loans or otherwise to extend additional credit at any
time other than as expressly provided in and in accordance with the terms of the
Credit Agreement, as amended by this Amendment. Except as specifically set forth
herein, the Credit Agreement and the other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.

SECTION 6. References. From and after the Third Amendment Effective Date, all
references to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import in the Credit Agreement or any other Loan Document and the other
documents and instruments delivered pursuant to or in connection therewith (as
they relate to the Credit Agreement) shall mean and be a reference to the Credit
Agreement as modified hereby and as may in the future be amended, restated,
supplemented or modified from time to time.

SECTION 7. Integration. This Amendment represents the entire agreement of the
parties hereto with respect to the subject matter hereof. There are no
representations, agreements, arrangements or understandings, oral or written,
between the parties hereto, relating to the subject matter of this Amendment,
which are not fully expressed herein.

SECTION 8. Successors and Assigns. The provisions of this Amendment shall be
binding upon the parties hereto and their respective successors and assigns and
shall inure to the benefit of the parties hereto and the successors and assigns
of the Lenders (subject to Section 10.1 of the Credit Agreement).

SECTION 9. Severability. In case any provision in or obligation under this
Amendment shall be held invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

SECTION 10. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

SECTION 11. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page by telecopier or other electronic
transmission shall be effective as delivery of a manually executed counterpart.



--------------------------------------------------------------------------------

SECTION 12. Headings. Section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes or be given any substantive effect.

SECTION 13. Tax and Treasury Matters.

A. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Third Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).

B. Deemed Exchange. This Amendment may trigger a “deemed exchange” of the Loans
within the meaning of Treasury Regulation Section 1.1001-3. To the extent a
“deemed exchange” is triggered, the Borrower will determine the issue price of
the Loans, amount of original issue discount, and yield to maturity and make
such determinations available to the Administrative Agent (to be disseminated to
the Lenders), within 90 days after the Third Amendment Effective Date.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company, the Subsidiary Guarantors, the Administrative Agent
and the Lenders party hereto have caused this Amendment to be duly executed by
their respective authorized officers as of the day and year first above written.

 

ALLIANCE HEALTHCARE SERVICES, INC. By:  

/s/ Richard W. Johns

  Name:   Richard W. Johns   Title:   Chief Operating Officer, Chief Legal
Officer and Secretary

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ADVANCED IMAGING SERVICES, LLC

ALLIANCE IMAGING NC, LLC

AROOSTOOK MRI LLC

DIAGNOSTIC HEALTH CENTER OF ANCHORAGE, LLC

MEDICAL DIAGNOSTICS, LLC

MSA MANAGEMENT, LLC

MUSC HEALTH CANCER CARE ORGANIZATION, LLC

NEOSPINE RADIOSURGERY, LLC

RADIOLOGY 24 | 7, LLC

REA MANAGEMENT, LLC

SMT HEALTH SERVICES, LLC

THREE RIVERS HOLDING, LLC

U.S. RADIOSURGERY, LLC

U.S. RADIOSURGERY OF AUSTIN, LLC

U.S. RADIOSURGERY OF CHICAGO, LLC

U.S. RADIOSURGERY OF COLUMBUS, LLC

U.S. RADIOSURGERY OF ILLINOIS, LLC

U.S. RADIOSURGERY OF PHILADELPHIA, LLC

U.S. RADIOSURGERY OF RENO, LLC

U.S. RADIOSURGERY OF RUSH-CHICAGO, LLC

U.S. RADIOSURGERY OF SAN DIEGO, LLC

U.S. RADIOSURGERY OF TULSA, LLC

USR HOLDINGS, LLC

WESTERN MASSACHUSETTS MAGNETIC RESONANCE SERVICES, LLC

WOODLAND DIAGNOSTIC IMAGING, LLC

By:  

/s/ Richard W. Johns

  Name:   Richard W. Johns   Title:   Secretary By:  

/s/ Rhonda Longmore-Grund

  Name:   Rhonda Longmore-Grund   Title:   Chief Financial Officer

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ALLIANCE MEDICAL IMAGING SOLUTIONS, LLC

By:   ALLIANCE HEALTHCARE SERVICES, INC.,   its sole member   By:  

/s/ Rhonda Longmore-Grund

    Name:   Rhonda Longmore-Grund     Title:   Executive Vice President and    
  Chief Financial Officer

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ILLINOIS CYBERKNIFE, LLC

By:

 

U.S. RADIOSURGERY OF ILLINOIS, LLC,

 

its managing member

  By:  

/s/ Richard W. Johns

   

Name:

 

Richard W. Johns

   

Title:

 

Secretary

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

ALLIANCE ONCOLOGY, LLC ALLIANCE RADIOSURGERY, LLC MEDICAL OUTSOURCING SERVICES,
LLC MID-AMERICAN IMAGING INC. NEOSPINE BLOCKER CORP. NEHE/WSIC II, LLC NEW
ENGLAND HEALTH ENTERPRISES, INC. NEW ENGLAND MOLECULAR IMAGING LLC PACIFIC
CANCER INSTITUTE, INC. PET SCANS OF AMERICA CORP. SHARED P.E.T. IMAGING, LLC
RAMIC DES MOINES, LLC WEST COAST PETCT, LLC By:  

/s/ Richard W. Johns

  Name:   Richard W. Johns   Title:   Secretary

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

NEHE - MRI, LLC By:   NEW ENGLAND HEALTH ENTERPRISES,   INC.,   its sole member
and manager   By:  

/s/ Richard W. Johns

    Name:   Richard W. Johns     Title:   Secretary

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

NEW ENGLAND HEALTH ENTERPRISES BUSINESS TRUST

By:  

/s/ Percy C. Tomlinson, Jr.

  Name:   Percy C. Tomlinson, Jr.   Title:   Trustee By:  

/s/ Richard W. Johns

  Name:   Richard W. Johns   Title:   Trustee

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

NEW ENGLAND HEALTH IMAGING- HOULTON, LLC

By:   NEHE - MRI, LLC,   its sole member   By:   NEW ENGLAND HEALTH    
ENTERPRISES, INC.,     its sole member and manager     By:  

/s/ Richard W. Johns

      Name:   Richard W. Johns       Title:   Secretary

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By:  

/s/ Robert Hetu

  Name:   Robert Hetu   Title:   Authorized Signatory By:  

/s/ Lingzi Huang

  Name:   Lingzi Huang   Title:   Authorized Signatory

 

- Signature Page –

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 3 (the “Third Amendment”), DATED AS OF THE DATE
FIRST WRITTEN ABOVE, TO THE CREDIT AGREEMENT (as previously amended, the “Credit
Agreement”), DATED AS OF JUNE 3, 2013, AMONG ALLIANCE HEALTHCARE SERVICES, INC.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, AS ADMINISTRATIVE AGENT, AND VARIOUS
LENDERS PARTY THERETO

By executing this signature page as an existing Lender (a “Consenting Lender”),
the undersigned institution agrees to the terms of the Third Amendment and the
Credit Agreement (as amended by the Third Amendment).

 

NAME OF LENDER:

 

 

Executing as a CONSENTING LENDER:

 

By:

   

 

 

Name:

     

Title:

   

For any Lender requiring a second signature line:

 

By:

   

 

 

Name:

     

Title:

   

 

- Signature Page –

Amendment No. 3 to Credit Agreement